               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




STEVE BROSHOUS,                       CV 19-8709 DSF (RAOx)
    Plaintiff,
                                      Order to Show Cause Why This
                 v.                   Case Should Not be Transferred
                                      to the Northern District of
CLUB ASSIST LLC,                      California Pursuant to 28 U.S.C.
    Defendant.                        § 1404(a).




   This case was removed from Los Angeles County Superior Court on
the basis of diversity jurisdiction. This Court is, therefore, a proper
venue for the case. 28 U.S.C. § 1446(a). However, this case appears to
have little to no connection with this District.

   Plaintiff is a citizen of Texas. Defendant is based in Florida. The
case arises out of Plaintiff’s employment in Northern California. While
several locations inside and outside of California are mentioned in the
complaint, the only apparent connection to this District is that
Plaintiff’s personnel file was possibly maintained here. See Compl. ¶¶
27-29. But even this is unclear because the complaint alleges that
Plaintiff sent for the personnel record at a location in Los Angeles but
never actually received it. See id.

   Given the complete lack of any apparent connection of this case to
this District, the parties are ordered to show cause, in writing, no later
than November 18, 2019, why this case should not be transferred to the
Eastern District of California, the Northern District of California, or
another appropriate District. 1

      IT IS SO ORDERED.




    Date: October 31, 2019               ___________________________
                                         Dale S. Fischer
                                         United States District Judge




1The complaint does not allege where Plaintiff worked other than “Northern
California.” The two specific California locations mentioned, Lincoln and
Vacaville, are both in the Eastern District of California.



                                     2
